DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The references listed on the information disclosure statement filed on 6/7/2022 and 12/23/2020 have been considered by the Examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 10, recites “a controller to when” but should recite –a controller configured to, when—
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “guidance generator to generate…” in claims 1 and 3 as well as “plan generator to generate…” in claims 1, 4, 5, and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claim 1, claim elements “guidance generator” and “plan generator” are limitations that invokes 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed “guidance generator” and “plan generator”. The guidance generator and plan generator appear to be a subcomponent of the vehicle control network (see at Pgs. 7-8, section [0025] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed guidance generator and plan generator. Applicant’s Specification appears to only describe the guidance generator and plan generator in terms of the function it performs and merely repeats the language “guidance generator” and “plan generator” throughout. Therefore, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Claims 3-5 and 7 are similarly rejected. Examiner notes claims 2-7 are dependent upon claim 1, and are thus rejected as being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-9, recites the limitations “a guidance generator to generate guidance lines for a next path of a vehicle based on an edge of a current path; a plan generator to: generate a first path plan of a field within a field boundary, the first path plan generated using a first degree heading; generate a second path plan of the field within the field boundary, the second path plan generated using a second degree heading”. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. See MPEP 2111.04(I). Under a broadest reasonable interpretation, the language “to generate” could be interpreted as an intended use and not an actual function that is actually performed by the generators. Therefore, claim 1 is indefinite. Examiner recommends to amend the claim to recite “configured to generate”. Claims 2-6 are rejected for the similar reasoning. Examiner recommends to amend the claim to recite “configured to generate”. Claim 2-7 are also rejected as being indefinite because they are dependent upon claim 1.
As to claim 1, claim elements “guidance generator” and “plan generator” are limitations that invoke 35 U.S.C. 112(f), sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed controlling function. The Examiner is unable to find the corresponding structure or hardware in the Specification for the claimed guidance generator and plan generator. The guidance generator and plan generator appear to be a subcomponent of the vehicle control network (see at Pgs. 7-8, section [0025] of Applicant’s Specification), however, it is unclear what the actual structure is that corresponds to the claimed guidance generator and plan generator. Applicant’s Specification appears to only describe the guidance generator and plan generator in terms of the function it performs. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claims 3-5 and 7 are similarly rejected. Examiner notes claims 2-7 are dependent upon claim 1.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 5, lines 1-6, recites the limitations “wherein the plan generator is to generate the first cost by: determining a number of the first turns in the first path plan; determining a turn length of the first path plan; and calculating the first cost based on the number of the first turns and the turn length”. Claim 5 is an apparatus claim, however, it includes limitations written in method claim format using gerunds (i.e. words ending in "ing"). The mixing of apparatus and method claim formats makes the claim unclear.
Claim 6, line 2, recites the limitation “further including a turn detector to: determine whether the field boundary is defined”. Claim 1 recites “generate a first path plan of a field within a field boundary”. In claim 1 it is generating a first path plan of a field within a field boundary and then in claim 6 it is determining whether the field boundary is defined or not. It is unclear when the step of determining whether the field boundary is defined is happening. Under a broadest reasonable interpretation, claim 1 generates a first path plan of a field within a field boundary, therefore, the field boundary has already been determined to exist. However, then claim 6 is determining if the field boundary is defined. Therefore, claim 6 is indefinite. Claims 12 and 19 recite substantially similar limitations as claim 6 and are rejected for the same reason as claim 6. Claim 7 is also rejected as being indefinite because it is dependent upon claim 6. Claim 13 is also rejected as being indefinite because it is dependent upon claim 12. Claim 20 is also rejected as indefinite because it is dependent upon claim 19.
Claim 8, line 10-11, recites the limitation “transmit the first path plan to a vehicle to control the vehicle. It is unclear to the Examiner whether the recited “a vehicle” is the same as the previously recited vehicle in claim 8, line 3, or if this is a new or different vehicle being introduced. For purposes of examination this is interpreted to be the same vehicle. Claim 14 recites substantially similar limitations as claim 8 and is rejected for the same reason as claim 8. Claim 9-13 are also rejected as being indefinite because they are dependent upon claim 8. Claim 15-20 are also rejected as being indefinite because they are dependent upon claim 14.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that the claims are directed toward non-statutory subject matter, as shown below:
STEP 1: Do the claims fall within one of the statutory categories?  Yes.  Claims 1-7 are directed towards an apparatus, i.e. machine. Claims 8-13 are directed towards a non-transitory computer readable medium, i.e. machine. Claims 14-20 are directed towards a method, i.e. process.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claims 1-7 (also, the non-transitory computer readable medium and method in claims 8-13 and 14-20, respectively) is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea. With regard to independent claims 1, 8, and 14, the method/system (or computer implemented functionality) recites the steps of: (a) generate guidance lines for a next path of a vehicle based on an edge of a current path (b) generate a first path plan of a field within a field boundary and (c) generate a second path plan of the field within the field boundary.  These limitations, under their broadest reasonable interpretation, cover performance of the limitations in the mind. This is equivalent to a person visualizing and/or planning guidance lines and generating a first and second path plan within the field boundary.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person could visualize guidance lines or plan paths within a field boundary, either mentally or using a pen and paper.  The mere nominal recitation that the guidance lines are being generated by a guidance generator and the first and second path plans are being generated by a plan generator does not take the limitation out of the mental process grouping.  Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
 Claim 1 recites the additional limitations “a guidance generator”, “a plan generator”, and “a controller to when the first path plan includes a first cost lower than a second cost of the second path plan, transmit the first path plan to the vehicle to control the vehicle”. As previously indicated, the specification does not disclose the corresponding structures for the guidance generator and plan generator. Even if these generators were interpreted as computers or controllers, the generators are recited at a high level and merely use the generator (i.e., controller) as a tool to perform the abstract ideas. In addition, outputting data is insignificant extra-solution activity. See MPEP 2106.06(g). Transmitting the first path plan with a controller, as claimed, is outputting data. Therefore, transmitting the first path plan with a controller is insignificant extra-solution activity. The recitation “to control the vehicle” is an intended use of the transmitted first path plan and not an actual use of the first path plan. As an intended use of the first path plan, the claim does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
 Claim 8 recites the additional elements “A non-transitory computer readable medium comprising instructions which, when executed, cause at least one processor to:” and “when the first path plan includes a first cost lower than a second cost of the second path plan, transmit the first path plan to a vehicle to control the vehicle”. The computer readable medium executed by a processor merely reflects a generic computer that is as a tool to perform the abstract ideas. Transmitting the first path plan, as claimed, is outputting data. Therefore, transmitting the first path plan is insignificant extra-solution activity. The recitation “to control the vehicle” is an intended use of the transmitted first path plan and not an actual use of the first path plan. As an intended use of the first path plan, the claim does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, claim 8 does not recite additional elements that integrate the judicial exception into a practical application.
Claim 14 recites the additional element “when the first path plan includes a first cost lower than a second cost of the second path plan, transmitting the first path plan to a vehicle to control the vehicle”. Transmitting the first path plan, as claimed, is outputting data. Therefore, transmitting the first path plan is insignificant extra-solution activity. The recitation “to control the vehicle” is an intended use of the transmitted first path plan and not an actual use of the first path plan. As an intended use of the first path plan, the claim does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, claim 1 does not recite additional elements that integrate the judicial exception into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The following computer functions have been recognized as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality): receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Transmitting a path plan to a vehicle is transmitting data over a network (i.e., from one computing device networked to another computing device). Therefore, the limitation “when the first path plan includes a first cost lower than a second cost of the second path plan, transmit the first path plan to a vehicle to control the vehicle” is well-understood, routine, conventional activity in the field and does not recite additional elements that amount to significantly more than the judicial exception. 

CONCLUSION
Thus, since claims 1, 8, and 14 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 8, and 14 are directed towards non-statutory subject matter.
Further, dependent claims 2-7, 9-13, and 15-20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.  Each of the claimed limitations either expand upon or add either 1) new mental process, 2) a new additional element, 3) previously presented mental process, and/or 4) a previously presented additional element.  As such, claims 2-7, 9-13, and 15-20 are similarly rejected as being directed towards non-statutory subject matter.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claim(s) 1, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolters et al. (US. Pub. No. 20170300064 A1).
	Regarding claims 1, 8, and 14, Wolters teaches an apparatus comprising: a guidance generator to generate guidance lines for a next path of a vehicle based on an edge of a current path (see Fig. 3A and 3B; see at least ¶[0011]-[0012], [0035], [0039], [0044], [0054], and [0061] regarding boundaries and the initial working direction of travel which subsequent passes parallel to the initial working directions); a plan generator to: generate a first path plan of a field within a field boundary (see abstract and at least ¶[0011]-[0012], [0035], [0037], and [0048] regarding generating a plurality of path estimates (i.e. which includes multiple path plans) for the agricultural work machine to travel in a farmable field area), the first path plan generated using a first degree heading (see at least ¶[0050] and Fig. 6 regarding initial working directions; also, see abstract and at least ¶[0011]-[0012], [0048], and [0054] regarding selecting the optimal working direction); generate a second path plan of the field within the field boundary (see abstract and at least ¶[0011]-[0012], [0035], [0037], and [0048] regarding generating a plurality of path estimates (i.e. multiple path estimates or plans) for the agricultural work machine to travel in a farmable field area), the second path plan generated using a second degree heading (see at least ¶[0050] and Fig. 6 regarding initial working directions; also, see abstract and at least ¶[0011]-[0012], [0048], and [0054] regarding selecting the optimal working direction); and a controller to when the first path plan includes a first cost lower than a second cost of the second path plan, transmit the first path plan to the vehicle to control the vehicle (see at least ¶[0035], [0038], and [0044] regarding optimization criteria (e.g., smallest number of turns or path length) and the path estimate of the initial working direction(s) of travel having the highest spatial field efficiency is used to control operation of the agricultural work machine).
Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). The limitation “transmit the first path plan to the vehicle to control the vehicle” is a contingent limitation, as it does not need to be performed if the first cost is lower than the second cost. Therefore, even though the prior art teaches the claim limitation as indicated above, the prior art does not need to teach transmitting the first path plan.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 2-3, 9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolters et al. (US. Pub. No. 20170300064 A1) in view of Wilson et al. (US. Pub. No. 20210026362 A1).
Regarding claims 2 and 15, Wolters teaches wherein the guidance generator is to receive geographical location data from a receiver (see at least ¶[0058]-[0059] regarding the machine's guidance/navigation system using an on-board GPS receiver), the geographical location data including the geographical location data of the vehicle (see at least ¶[0058]-[0059] regarding the machine's guidance/navigation system using an on-board GPS receiver to collect signals for the true location and position). 
Wolters fails to teach geographical location data of at least one leading vehicle, the geographical location data of the at least one leading vehicle including a leading path followed by the at least one leading vehicle. However, Wilson discloses an apparatus, systems, and methods for automated navigation of an agricultural equipment and teaches geographical location data of at least one leading vehicle (see at least ¶[0058]-[0059], [0072], and [0091] regarding vehicle path data including location of the leading vehicle), the geographical location data of the at least one leading vehicle including a leading path followed by the at least one leading vehicle (see at least ¶[0009], [0052], [0073], and [0091] regarding leading vehicle data including swath data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters to provide the geographical location data of at least one leading vehicle, the geographical location data of the at least one leading vehicle including a leading path followed by the at least one leading vehicle, as taught by Wilson, to optimize path alignment of a following vehicle by utilizing leading vehicle path data collected about the previous position in the field (Wilson at ¶[0052]).

Regarding claims 3 and 16, Wolters fails to teach wherein the guidance generator is to generate the guidance lines for the current path based on an edge of the leading path. However, Wilson discloses an apparatus, systems, and methods for automated navigation of an agricultural equipment and teaches wherein the guidance generator is to generate the guidance lines for the current path based on an edge of the leading path (see claims 8 and 12 as well as at least ¶[0073], [0083], and [0091]-[0092] regarding guidance path generation based on swath edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters to provide wherein the guidance generator is to generate the guidance lines for the current path based on an edge of the leading path, as taught by Wilson, to optimize path alignment of a following vehicle by utilizing leading vehicle path data collected about the previous position in the field (Wilson at ¶[0052]).

Regarding claim 9, Wolters teaches wherein the instructions, when executed, cause the at least one processor to: receive geographical location data from a receiver (see at least ¶[0058]-[0059] regarding the machine's guidance/navigation system using an on-board GPS receiver), the geographical location data including the geographical location data of the vehicle (see at least ¶[0058]-[0059] regarding the machine's guidance/navigation system using an on-board GPS receiver to collect signals for the true location and position).
Wolters fails to teach geographical location data of at least one leading vehicle, the geographical location data of the at least one leading vehicle including a leading path followed by the at least one leading vehicle; and generate the guidance lines for the current path based on the edge of the current path and an edge of the leading path. However, Wilson discloses an apparatus, systems, and methods for automated navigation of an agricultural equipment and teaches teach geographical location data of at least one leading vehicle (see at least ¶[0058]-[0059], [0072], and [0091] regarding vehicle path data including location of the leading vehicle), the geographical location data of the at least one leading vehicle including a leading path followed by the at least one leading vehicle (see at least ¶[0009], [0052], [0073], and [0091] regarding leading vehicle data including swath data); and generate the guidance lines for the current path based on the edge of the current path and an edge of the leading path (see claims 8 and 12 as well as at least ¶[0073], [0083], and [0091]-[0092] regarding guidance path generation based on swath edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters to provide the geographical location data of at least one leading vehicle, the geographical location data of the at least one leading vehicle including a leading path followed by the at least one leading vehicle; and generate the guidance lines for the current path based on the edge of the current path and an edge of the leading path, as taught by Wilson, to optimize path alignment of a following vehicle by utilizing leading vehicle path data collected about the previous position in the field (Wilson at ¶[0052]).

	Claim(s) 4, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolters et al. (US. Pub. No. 20170300064 A1) in view of Meng et al. (CN 102167038 A).
Regarding claims 4, 10, and 17, Wolters fails to teach wherein the plan generator is to generate the first cost based on first turns included in the first path plan and the second cost based on second turns included in the second path plan. However, Meng discloses a generation method and device for full area coverage optimized operating path for farmland plot and teaches wherein the plan generator is to generate the first cost based on first turns included in the first path plan and the second cost based on second turns included in the second path plan (see the abstract and at least ¶[0014]-[0017] and [0093] regarding working path optimization including turning criteria).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters to provide wherein the plan generator is to generate the first cost based on first turns included in the first path plan and the second cost based on second turns included in the second path plan, as taught by Meng, to reduce the operation cost of the automatic driving tractor and to reduce overlap between adjacent work (Meng at ¶[0002]).

	Claim(s) 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolters et al. (US. Pub. No. 20170300064 A1) in view of Meng et al. (CN 102167038 A), as applied to claims 4, 10, and 17 above, and in further view of Flann et al. (US. Pub. No. 20040193349 A1).
Regarding claims 5, 11, and 18, Wolters fails to teach wherein the plan generator is to generate the first cost by: determining a number of the first turns in the first path plan; determining a turn length of the first path plan; and calculating the first cost based on the number of the first turns and the turn length. However, Meng teaches wherein the plan generator is to generate the first cost by: determining a number of the first turns in the first path plan (see at least ¶[0022], [0129], and [0131] regarding determining total turns) ; determining a turn length of the first path plan (see claim 6 and at least ¶[0121] and [0167] regarding determining the turning path length; also, see abstract and at least [0005] and [0304] regarding minimum turning consumption).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters to provide wherein the plan generator is to generate the first cost by: determining a number of the first turns in the first path plan; determining a turn length of the first path plan; and calculating the first cost based on the number of the first turns and the turn length, as taught by Meng, to reduce the operation cost of the automatic driving tractor and to reduce overlap between adjacent work (Meng at ¶[0002]).
The combination of Wolters and Meng fails to teach calculating the first cost based on the number of the first turns and the turn length. However, Flann discloses a method and system for determining an efficient vehicle path and teaches calculating the first cost based on the number of the first turns and the turn length (see at least ¶[0060] regarding determining cost based upon length of the vehicular path segment and minimization of the total number of turns; also, see at least [0069] regarding curved line segments (i.e. turns))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters as modified by Meng to provide calculating the first cost based on the number of the first turns and the turn length, as taught by Flann, to search among various possible candidate path plans to optimize or evaluate the costs (Flann at ¶[0060]).

	Claim(s) 6-7, 12-13, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolters et al. (US. Pub. No. 20170300064 A1) in view of Scheufler et al. (DE 102004045724 A1) in further view of Foster et al (US. Pub. No. 20170354079 A1).
Regarding claims 6, 12, and 19, Wolters teaches further including a turn detector to: when the field boundary is defined, determine a turn in the field boundary (see at least ¶[0039] and [0041] regarding guiding waypoints used for making determinations as well as turns the machine must make within a field boundary).
Wolters fails to teach determine whether the field boundary is defined; and determine whether a turn radius of the turn satisfies a radius threshold. However, Scheufler discloses a sensor unit for an agricultural vehicle and teaches determine whether the field boundary is defined (see page 2 regarding boundary lines that are initially unknown, but is determinable. Examiner notes while the rest of the claim 6 and 7 is taught below, these limitations are contingent upon the whether the field boundary is defined.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters to provide determining whether the field boundary is defined, as taught by Scheufler, to improve positioning accuracy of the agricultural machine (Scheufler at page 3, paragragh 4).
The combination of Wolters and Scheufler fails to teach determine whether a turn radius of the turn satisfies a radius threshold. However, Foster discloses planning and control of autonomous agricultural operations and teaches determine whether a turn radius of the turn satisfies a radius threshold (see at least ¶[0015], [0026], [0036], [0044]-[0046] regarding capabilities of the agricultural vehicle and/or turn radius of the agricultural vehicle exceeding a threshold.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters as modified by Scheufler to provide determining whether a turn radius of the turn satisfies a radius threshold, as taught by Foster, to maximize coverage of the agricultural field while minimizing overlap of the coverage (Foster at [0044]).

Regarding claims 7, 13, and 20, the combination of Wolters and Scheufler fails to teach but Foster discloses planning and control of autonomous agricultural operations and teaches wherein the plan generator is configured to generate an adjusted turn path when the turn radius does not satisfy the radius threshold (see at least [0026] and [0044]-[0046] regarding an adjusted implement path and the control may continue refining the vehicle path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified machine guidance for optimal working direction of travel of Wolters as modified by Scheufler to provide wherein the plan generator is configured to generate an adjusted turn path when the turn radius does not satisfy the radius threshold, as taught by Foster, to maximize coverage of the agricultural field while minimizing overlap of the coverage (Foster at [0044]).
	Examiner notes that the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04(II). In claim 20, the limitation “generating an adjusted turn path when the turn radius does not satisfy the radius threshold” is a contingent limitation, as it does not need to be performed if the turn radius does not satisfy the radius threshold. Therefore, even though the prior art teaches the claim limitation as indicated above, the prior art does not need to teach generating an adjusted turn path.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US 20190317508 A1) is pertinent because it pertains to evaluating candidate path curves for navigating an autonomous driving vehicle (ADV) through a segment of a route which may include an obstacle.
Green et al. (CA 3038768 A1) is pertinent because it pertains to calculating an optimized trajectory to be followed by a work vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666  

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666